 529319 NLRB No. 72PRATT & LAMBERT, INC.1The Respondent contends that the information sought by theUnion is not relevant because the Respondent's subcontracting ac-
tivities have not resulted in the displacement or layoff of employees.
The Union has demonstrated that the maintenance department has
lost approximately three employees over the course of a year and
that these employees have not been replaced. The Respondent asserts
that those three employees retired and were not laid off or displaced.
We agree with the judge that the Union has established that the in-
formation requested is relevant to the Union's ability to administer
the collective-bargaining agreement. We note that, despite the Re-
spondent's assertions, there is no evidence in the record that those
three employees retired. Moreover, the Respondent's argument re-
garding the definition of the phrase ``laid off or displaced'' is appro-
priate for an arbitrator to decide and is not an issue that is properly
before the Board. See generally Bell Telephone Laboratories, 317NLRB 802 (1995).2The Union has represented the Respondent's production andmaintenance employees since 1946. The parties' collective-bargain-
ing agreement has included the subcontracting provision at issue
since 1989.Pratt & Lambert, Inc. and International Brother-hood of Firemen and Oilers, Local Union No.
1125, AFL±CIO. Case 3±CA±18352October 31, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEOn June 22, 1995, Administrative Law Judge StevenDavis issued the attached decision. The Respondent
filed exceptions and a supporting brief, and the Gen-
eral Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and record inlight of the exceptions and briefs and has decided to
affirm the judge's rulings, findings,1and conclusionsand to adopt the recommended Order as modified.The Respondent excepts to the judge's rec-ommended Order for two reasons. First, the Respond-
ent argues that the Order is too broad because it re-
quires information prior to the effective date of the
collective-bargaining agreement in place at the time
that the Union made its information request. We reject
this argument as untimely. The Respondent did not
make this argument to the judge and raises it for the
first time in its exceptions. Furthermore, even if the ar-gument was timely, we would reject it because the in-
formation requested is relevant to the Union's concern
that the Respondent's subcontracting activities during
the time in question eventually resulted in noncompli-
ance with the collective-bargaining agreement.2Haw-kins Construction Co., 285 NLRB 1313 (1987).The Respondent also excepts to the requirement inthe judge's recommended Order that it provide the
number of man-hours subcontracted out during the pe-
riod in question. The Respondent contends, and theGeneral Counsel concedes, that the Respondent's wit-nesses testified without contradiction that the Respond-
ent does not keep systematic track of the man-hours
subcontracted out. The record establishes, however,
that some of the documents that include descriptions of
the work contracted out (for example, subcontractor's
invoices) also include man-hours or include informa-
tion that would allow the Union to estimate man-hours.
In light of the evidence presented, we will modify the
Order and direct the Respondent to produce the total
man-hours worked by outside contractors insofar as
that information is available.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Pratt & Lambert, Inc., Buf-
falo, New York, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order as
modified.1. Substitute the following for subparagraph 2(a)(i):
``(i) Total man-hours worked by outside contractorsin the performance of maintenance department work at
its Tonawanda facility per year for the period February4, 1989, through September 4, 1993, insofar as that in-
formation is available.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to furnish International Broth-erhood of Firemen and Oilers, Local Union No. 1125,
AFL±CIO with the requested information, set forth
below, which is relevant to administering the collec-
tive-bargaining agreement between the Employer and
the Union.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
furnish the Union with the following infor-mation:Total man-hours worked by outside contractors inthe performance of maintenance department work at its
Tonawanda facility per year for the period of February
4, 1989, through September 4, 1993, in so far as that
information is available.A brief description of each maintenance departmentjob/project at its Tonawanda facility which was con-VerDate 12-JAN-9911:25 Jul 30, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31972apps04PsN: apps04
 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Respondent admits that the charge was filed, but denies that itwas served. An affidavit of service and other documents in evidence
establish that a copy of the charge, mailed to Respondent on January
31, was served on it on February 1.2This case was originally consolidated for hearing with Case 3±CA±19103. Thereafter, Respondent requested a separate hearing in
Case 3±CA±19103. The Regional Director granted the request, and
on April 10, 1995, issued an order severing cases, second amended
complaint and notice of hearing in the instant case.3There are certain further exclusions from the unit which are notrelevant here.4The collective-bargaining agreement, which ran from February1992 to February 1995, has been renewed and contains the same lan-
guage in art. 21, sec. 3.5The term ``subcontractor'' and ``vendor'' will be used inter-changeably.6Respondent's answer admits Murray's title, but denies that he isits supervisor or agent. Ringer gave uncontradicted testimony that
Murray represents Respondent at third-step grievance meetings, andtracted out per year for the period of February 4, 1989,through September 4, 1993.PRATT&
LAMBERT, INC.Ron Scott, Esq., for the General Counsel.Paul M. Murray, Corporate Director of Human Resources,for the Respondent.John Ringer, President, Local 1125, for the Charging Party.DECISIONSTATEMENTOFTHE
CASESTEVENDAVIS, Administrative Law Judge. Based on acharge filed on January 31, 1994, by International Brother-
hood of Firemen and Oilers, Local Union No. 1125, AFL±
CIO (the Union), a complaint was issued on April 7, 1995,
against Pratt & Lambert, Inc. (Respondent).1The complaintalleges essentially that the Union requested certain informa-
tion concerning Respondent's subcontracting of work, and
that Respondent failed and refused to furnish it, in violation
of Section 8(a)(5) and (1) of the Act. Respondent's answer
denied the material allegations of the complaint and asserted
certain affirmative defenses, and on April 24, 1995, a hearing
was held before me in Buffalo, New York.2On the evidence presented in this proceeding, and my ob-servation of the demeanor of the witnesses, and after consid-
eration of the briefs filed by the General Counsel and Re-
spondent, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a corporation having its office and place ofbusiness at 75 Tonawanda Street, Buffalo, New York, has
been engaged in the business of manufacturing paints and
coatings. During the past year, Respondent sold and shipped
from its New York facilities goods valued in excess of
$50,000 directly to points outside New York State. Respond-
ent admits and I find that it is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act.Respondent also admits and I find that the Union is alabor organization within the meaning of Section 2(5) of the
Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundOn October 11, 1946, the Union was certified, and contin-ues to be the exclusive collective-bargaining representative of
Respondent's employees in the following unit:All production and maintenance employees and truckdrivers, except for office and clerical employees, chem-
ists, foremen, and all supervisory employees with au-
thority to hire, promote, discharge, discipline or other-
wise effect changes in the status of employees, or effec-
tively recommend such action.3Respondent employs about 300 to 350 employees, about81 of whom are unit employees. Of the 81 workers, about
7 to 9 are employed in Respondent's maintenance depart-
ment. Those workers perform general maintenance and repair
work such as carpentry and masonry block work. They also
maintain the facility and equipment, working throughout Re-
spondent's facility.This dispute arose from a belief by the Union that Re-spondent's subcontracting activities were causing a loss of
work and the layoff of employees in the maintenance depart-
ment. The parties negotiated certain language in 1989 which
permitted such subcontracting work except if it caused the
displacement or layoff of maintenance department employ-
ees. The specific contractual clause, article 21, section 3, pro-
vides as follows:Any additional, extra or emergency work for all depart-ments except the Maintenance Department shall be
given to the regular employees of the Company, if
available and qualified, before obtaining outside help.
For the Maintenance Department and/or work currently
performed by Maintenance Department employees, the
Company may engage outside contractors provided
such engagement does not result in the displacement of
any Maintenance Department employee and/or such en-
gagement leads to layoff of any Maintenance employee.
Nothing contained herein shall preclude additional,
extra or emergency work within the Maintenance De-
partment from being assigned to any employee(s).4B. The Requests for Information and the ResponsesJohn Ringer, the Union's president, testified that he hadreceived complaints from the Union's members that Re-
spondent was using subcontractors to perform work pre-
viously done by its maintenance department employees, and
that he believed that the loss of at least three such employees
had been caused by the increasing amount of subcontract-
ing.5On September 15, 1993, Ringer sent a letter to Paul Mur-ray, Respondent's corporate director of human resources
which stated that the Union has experienced a ``steady loss''
of its members employed in the maintenance department, and
was ``very concerned that our diminished presence within
that department can be directly traced ... to the 1989 intro-

duction of the subcontracting clause within our agreement.''6VerDate 12-JAN-9911:25 Jul 30, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31972apps04PsN: apps04
 531PRATT & LAMBERT, INC.has full authority to settle, adjust, or dispose of grievances. Murraychaired Respondent's bargaining committee during recent contract
negotiations, signed Respondent's answer to the complaint, and rep-
resented it at this hearing. I find that Murray is a supervisor and
agent of Respondent.7The recitation of the facts is based on Ringer's credited version.He testified candidly and forthrightly. Respondent's official Murray
did not testify.8Respondent's answer admits that Zodda was the plant manager,but denies that he was its supervisor or agent. Ringer gave
uncontradicted testimony that Zodda possessed the authority to ad-
just grievances, and that as the plant manager, had the authority tohire, discipline, and discharge employees. I find that Zodda was Re-
spondent's supervisor and agent.9The grievance was withdrawn, without prejudice, to the Union'sassertion of future violations of art. 21, sec. 3.10Respondent's third-step grievance answer also noted that Liftechcharges about $300 per inspected machine.The Union's letter requested ``detailed information'' re-garding the use of subcontractors from February 4, 1989,
through September 4, 1993, including (a) annual dollars
spent, (b) total man-hours worked, and (c) a brief description
of each job/project which was contracted out.About 1 month later, Murray told Ringer that he was notfamiliar with the way Respondent maintains its records as to
the information the Union sought.7He also told Ringer thatthe Union had an obligation to set forth specific contractors
and specific jobs for which the information was requested.
Ringer replied that such a task was virtually impossible, and
emphasized that, although he realized that it may not be easy
to obtain the information, the Union needed it in order to
process a grievance and to see whether article 21, section 3
had been violated. Murray suggested that Ringer speak to
Plant Manager Richard Zodda. On October 19, Ringer sent
a letter to Zodda, which was identical to that sent on Sep-
tember 15 to Murray.8On October 19, 1993, the Union filed a grievance, claim-ing a violation of article 21, section 3 by Respondent's re-
cent decision to enter into a subcontract with Liftech Han-
dling, Inc., to maintain the plant's fleet of material handling
vehicles, instead of assigning such work to the maintenance
department's employees. The grievance stated that in April
1993, employee Renzoni, who performed such work, was
transferred out of the maintenance department due to lack of
work. The grievance requested information concerning the
Liftech contract. Thereafter, in late February 1994, the griev-
ance was withdrawn when Renzoni returned to the mainte-
nance department.9On December 6, Murray sent a letter to Ringer, advisingthat the ``type of data you are looking for cannot be easily
attained. We do not keep a separate accounting of sub-
contractors hours or breakout billing by functional area. I am
willing to facilitate accessing whatever data you require rel-
evant to specific subcontracting activities . ... [Y]our initial

request is too broad and non specific to gather any relevant
data.''On December 16, Ringer sent a letter to Murray, notingthat the Union had not received any of the requested infor-
mation. Ringer conceded that ``it appears that our initial re-
quest can't be satisfied because of the way that we asked for
it to be broken down.'' Ringer continued that the Union
could not be more specific, and requested that ``any and all
related documentation'' be provided, and that ``whatever in-
house method is used to document outside contracting activi-
ties will suffice.'' He stated that documentation from ``suc-cessful bidders ... would undoubtedly prove to be very
useful.'' Ringer stated that the documents are necessary in
order to determine whether article 21, section 3 has been vio-
lated due to the loss of maintenance department employees
and the increasing use of contractors.On January 10, 1994, Murray ``flatly refused'' to providethe Union with the requested information, saying that the re-
quest is ``too vague, therefore it represents an unreasonable
request.'' Two days later, when Ringer complained that he
had not received any of the requested information, Murray
again said that the Union was obligated by the ``contract and
reason to limit/narrow its request to specific contractors and
engagements.'' Ringer denied that the Union had such an ob-
ligation, adding that the information was needed in order to
determine whether the contract was violated, and further that
the Union was considering filing a grievance. He also told
Murray that a ``good starting point'' would be documenta-
tion from Don Vacanti, a construction contractor, which does
a substantial amount of work for Respondent.On January 16, Ringer sent a letter to James Gouck, thenew plant manager, requesting ``any and all subcontracting
data pursuant to 21±3, for the period February 4, 1992,
through January 13, 1994, specifically (a) names of each sub-
contractor (b) total dollars spent during the period and sepa-
rately for each subcontractor and the (c) total number of
man-hours paid for during the period indicated above and
separately for each subcontractor.''On January 31, the instant charge was filed. Following thefiling of the charge, a file for subcontractor Vacanti was pre-
sented to the Union for the ``previous year,'' presumably
1993. The documents were barely legible and difficult to
read.On February 3, a third-step grievance meeting was held onthe Renzoni grievance, set forth above. A third-step answer,
denying the grievance, was issued on February 24. Attached
to the answer was Respondent's purchase order dated Octo-
ber 7, 1993, concerning Liftech. The purchase order listed
the total dollar amount of the contract, and a description of
the job: 1-year preventive maintenance agreement to cover
all riding and walking lift trucks; riding lift trucks to be in-
spected monthly; walking lift trucks to be inspected quar-
terly; lube, oil, and filter to be covered (air filter if nec-
essary); and all other items to be covered as per basic BPM
plan. Also attached was Liftech's detailed maintenance form
listing 66 maintenance items to be performed according to
the Hyster maintenance recommendations.10Ringer stated that the data supplied, the dollar amount ofthe subcontract, only partially complied with the Union's re-
quest for information in that no information was provided
concerning total man-hours worked, and Ringer did not be-
lieve that the description of the job was sufficient.On about February 17, Respondent turned over informa-tion concerning about six subcontractors concerning jobs per-
formed in 1994. Such information included all the invoices
that each of the vendors submitted to the Respondent in
1994.The data furnished includes receipts and invoices that Re-spondent received from the subcontractors, and also copies of
Respondent's purchase orders. The data gave specific infor-VerDate 12-JAN-9911:25 Jul 30, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31972apps04PsN: apps04
 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
mation concerning the jobs performedÐemergency repair towindow in R.Miller's office; landscaping service including

the furnishing of labor, material, and equipment and includ-
ing spring cleanup; installation of wallboard in room 201;
painting of specific rooms; and repairs to vehicles. The dollar
amount of the subcontracting was set forth in the documents.Gouck testified that there were other subcontractors whoperformed work for Respondent in 1994, but documents con-
cerning them were not turned over to the Union because Re-
spondent did not maintain a list of subcontractors, and the
Union would not state specifically the specific jobs or names
that it was seeking. Gouck stated that without such a list, Re-
spondent could not determine who the specific vendors were.On tendering these documents to Ringer, Murray askedhim whether those papers would ``suffice.'' Ringer inter-
preted this as meaning that Murray wanted him to withdraw
the charge in exchange for these documents. Ringer replied
that his request for information covered years prior to 1994,
and therefore the tender, which only contained 1994 records,
was not sufficient.On April 17, Ringer sent a letter to Murray which statedthat ``the information did not satisfy our request since it was
for 1994 only [and did not include] total man-hours
worked.''Thus, the Liftech purchase order, the file for Vacantiwhich was illegible, and the 1994 documents supplied on
February 17 constitute the data produced in response to the
Union's request. No information has been provided for the
years 1989 through 1993, except for the 1993 Vacanti file.
The General Counsel concedes that there has been partial
compliance with the Union's request.The question is whether such compliance is sufficient tomeet Respondent's obligation to provide information.C. Respondent's EvidenceRespondent's affirmative defense as set forth in its answeris that the information requested by the Union is ``overly
broad, imprecise, irrelevant and unnecessary for the Union's
performance of its duties as bargaining representative.''Gregory Kazmierczak, Respondent's maintenance coordi-nator, testified that once a decision is made to subcontract
a job, he utilizes several resources to identify a subcontractor
to perform the task: he has a list (called a short list) contain-
ing the names of contractors he uses on a regular basis,
which comprises about 60 to 70 percent of all the sub-
contracting work done at the facility; telephone yellow pages
listings; or the Thomas trade directory, which lists the sub-
contractors in the immediate area.Kazmierczak then calls the subcontractors, who submitbids to the purchasing department. A minimum of three bids
are obtained, and a bidder is then selected. The purchasing
department then writes a purchase order which contains a
synopsis of the bid, and notifies the winning bidder. An
emergency job is contracted for by using the short list, ap-
parently without seeking other bidders.On receipt of the Union's request for information datedJanuary 16, 1995, which asked for data from February 1992
through January 13, 1994, James Gouck, Respondent's plant
manager, asked Kazmierczak to contact the vendors who Re-
spondent used the most, those who did a majority of the sub-
contracting work, and obtain from them their invoices for
1994. Only information for the year 1994 was requested ofthe subcontractors because that year had just ended. No in-formation was requested for the years 1989 through 1993.
Those vendors were Atlas Elevator, Liftech, and Vacanti.
Such documents were supplied to the Union on February 17,
as set forth above.Gouck did not request from the purchasing department anybids it might have retained. Rather, in order to expedite the
search, he decided to make the requests from the subcontrac-
tors directly. Such bids have a rough description of the work
to be performed.Kazmierczak requested of the subcontractors invoices forwork performed in the facility, with whatever specific infor-
mation they had including man-hours. Gouck stated that Re-
spondent does not keep information concerning man-hours,
and that most of the contractors do not submit bids based on
total man-hours. The subcontractors were not happy about
providing the information, because much time was required
to obtain the information from their files.Kazmierczak stated that he could not supply the informa-tion for all the contractors as there were too many. He fur-
ther stated that Respondent could not supply a description of
each job, as requested, because he did not keep such accurate
records, adding that the order would say ``paint room 302
using [Respondent's] paint.''Suzanne Anderson, Respondent's general accounting man-ager who is responsible for accounts payable, testified that
each subcontractor has a vendor number. Following the com-
pletion of a job performed by a subcontractor, the vendor
sends an invoice which is filed with that vendor's number.
Prior to 1990, vendors were listed alphabetically, but there-
after numbers were assigned.Vendor files are kept for 7 years. Currently there are40,000 vendor numbers. Anderson stated that there is no sep-
arate listing for subcontractors' vendor numbers. She further
stated that most invoices do not contain the total man-hours,
however, a few do. In addition, about 85 to 90 percent of
the invoices have a brief description of the job and the total
amount of money charged. Such information is in the vendor
file.Anderson testified that in order to comply with theUnion's request for information, the vendor's name and num-
ber must be known. She estimated that it would take two
people, one from accounts payable, and the other from the
maintenance department, about 60 to 80 hours to search the
records in order to locate the information requested. The
records that must be searched include expense reports, utility
bills, raw materials purchases, office purchases, payroll tax
accounts, and bank accounts.Analysis and discussionThe complaint alleges that the Union requested, and Re-spondent unlawfully refused to furnish, the following infor-
mation:(1) Total man-hours worked by outside contractors inthe performance of Maintenance Department work at its
Tonawanda facility per year for the period February 4,
1989 through September 4, 1993.(2) A brief description of each Maintenance Depart-ment job/project at its Tonawanda Street facility which
was contracted out per year for the period February 4,
1989 through September 4, 1993.VerDate 12-JAN-9911:25 Jul 30, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31972apps04PsN: apps04
 533PRATT & LAMBERT, INC.(3) Detailed information regarding the use of outsidecontractors (Liftech Handling, Inc.) so that the Union
can determine the extent to which recoverable monies
are involved in the case of the grievance dated October
19, 1993 by Carl Marcotte [the Renzoni grievance].The alleged failure to furnish the annual dollars spent onsuch subcontracts, which was part of the original September
1993 request for information, was accordingly not alleged as
a violation.An employer's duty to bargain collectively obligates it tofurnish the union with relevant information necessary for the
proper performance of the union's duties as the employees'
bargaining representative. Detroit Edison v. NLRB, 440 U.S.301, 303 (1979).When a union seeks information concerning the bargainingunit itself, such information is presumptively relevant and
will be ordered disclosed without any showing of relevance
by the union. When a union seeks information concerning
matters outside the bargaining unit, as here, however, the
union has the burden of showing that the ``request for infor-
mation concerning subcontractors raises `the probability that
the desired information was relevant' and of use to the Union
in carrying out its statutory responsibilities.'' Wachter Con-struction, 311 NLRB 215 (1993).The Union's requests for information concerning sub-contracting arose out of its concern that the increasing use
of subcontractors had caused the loss of jobs in the mainte-
nance department in violation of article 21, section 3 of the
collective-bargaining agreement which prohibits subcontract-
ing if it causes the displacement or layoff of such employees.
The requests also grew out of a grievance concerning the
subcontracting of work involving the maintenance of ma-
chines which had formerly been done by Respondent's em-
ployees.In fact, the number of maintenance department employeeshas declined since the inclusion of the contractual clause per-
mitting subcontracting in 1989.Thus, the Union sought to establish, through its requestsfor information, that the contract had been violatedÐthat
subcontracting had impermissibly resulted in the displace-
ment of, and led to the layoff of, employees.The grievance that was filed on October 19, 1993, only 1month after the request for information, expressly alleged a
violation of article 21, section 3 of the contract in Respond-
ent's engaging a subcontractor to perform work which had
previously been done by maintenance department employees.The time period for the information sought, February 4,1989, related directly to the time that the subcontracting
clause was first included in the contract.I find that the information sought is relevant since the datarequested had ``potential relevance to grievances'' concern-
ing a breach of the terms of article 21, section 3. See DetroitEdison Co., 314 NLRB 1273, 1274±1275 (1994). Althoughat the time the request for information was made, no griev-
ance had been brought, it is clear that the grievance which
was filed 1 month later related to such information. Although
that specific grievance involved one company, Liftech, and
information sought in that grievance was apparently limited
to Liftech, the Union properly sought much broader informa-
tion concerning Respondent's subcontracting activities.In requesting such information, the Union clearly ex-pressed its belief that increased subcontracting by Respond-
ent had caused a loss of jobs in the maintenance department,
in violation of the contract. Thus, the information sought is
relevant because it had as its purpose efforts by the Union
to ensure compliance with the collective-bargaining agree-
ment, and to determine if it had been breached. Wachter,supra.In Somerville Mills, 308 NLRB 425, 441 (1992), the unionlearned that employees were being laid off for lack of work
while at the same time their work was subcontracted to out-
side companies. The union's request for the names and ad-
dresses of the subcontractors; the type of work which was
contracted; the savings by reason of; and the labor costs of
the subcontracting was upheld by the Board.Specifically, the information sought which has been al-leged to have been unlawfully refusedÐa brief description
of, and the total man-hours worked by, outside contractors on
maintenance department jobsÐis clearly relevant and nec-
essary to the Union's functions as the employees' collective-
bargaining representative. The description of the jobs would
enable the Union to determine whether jobs ordinarily per-
formed by the maintenance department employees were
being performed by subcontractors. The total man-hours
worked by such subcontractors would enable the Union to
determine the extent of the work performed by the outside
companies.With this information, the Union would then be in a posi-tion to make a determination as to whether (a) outside com-
panies were performing unit work, and (b) whether the mag-
nitude of such work ``result[ed] in the displacement ... or

[led] to the layoff'' of maintenance department employees, in
violation of article 21, section 3 of the contract.Having found that the information requested, as set forthin the complaint, was necessary for, and relevant to, the
Union's performance of its duties as the exclusive bargaining
representative of the unit employees, I find that Respondent
had an obligation to furnish such information.The Information Sought from the SubcontractorsAfter a finding of relevance has been made, the employerhas the burden to provide adequate reasons why it cannot,
in good faith, supply such information. Public Service Co. ofColorado, 301 NLRB 238, 247 (1991).First, Respondent asserts that it does not have the informa-tion. As to a brief description of the jobs performed by the
subcontractors, it is clear that Respondent possessed the in-
formation. Respondent's witnesses stated that the bids sub-
mitted by the subcontractors to the purchasing department
contain such a description. The purchasing department, how-
ever, was not asked to search its records for such bids.In addition, the purchasing department writes a synopsis ofthe bid on its purchase order. Such description would clearly
have been sufficient to satisfy the Union's request for a
``brief description'' of the job. Kazmierczak's example of
such a purchase order as ``paint room 302 using the compa-
ny's paint'' would undoubtedly be an adequate description of
the job which would acquaint the Union with the nature of
the work performed. Indeed, the Liftech purchase order, sub-
mitted by Respondent to the Union in February 1994, con-
tained a detailed description of the job, as set forth above.
It should also be noted that Respondent's witness AndersonVerDate 12-JAN-9911:25 Jul 30, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31972apps04PsN: apps04
 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11If no exceptions are filed as provided by Sec. 102.46 of the8Board's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.12If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''stated that about 85 to 90 percent of the invoices contain abrief description of the job, and that such information is in
the vendor file.As to the total man-hours, Respondent's witness Andersonstated that a few invoices contain such a figure.Next, Respondent seems to state that it is in possession ofthe information, but demanded that the Union supply more
precise data, such as the names of the vendors, their num-
bers, and the specific jobs that the contractors did in order
to access it. Clearly, such information is not in the Union's
possession and constitutes an unreasonable request. This is
especially so since Respondent's witness Kazmierczak stated
that 60 to 70 percent of the work is subcontracted to firms
on its ``short list,'' and as to the others, Respondent utilizes
the Thomas directory or the telephone yellow pages, and thus
Respondent had ready access to such information.Finally, Respondent argues that if it had the informationit would be too burdensome and costly to provide it. Re-
spondent's witness Anderson stated that it would take two
people in two different departments about 60 to 80 hours to
search the records in order to locate the information re-
quested. Although this does represent a major expenditure of
time and money, ``the burden in time and money necessary
to fulfill a request for information is not a basis for refusing
the request.'' Wachter, supra at 216. ``The parties must bar-gain in good faith as to who shall bear such costs.'' TowerBooks, 273 NLRB 671 (1984).The evidence establishes that Respondent has supplied theUnion with part of the requested information for the year
1994 which it obtained from some of its subcontractors, but
not all of the 1994 subcontractors were solicited for the in-
formation. None of the requested information, however, hasbeen furnished for the years 1989 through 1993, with the ex-
ception of the 1993 Vacanti file.Respondent admits not having furnished any informationfor the prior years, asserting that it asked its subcontractors
to furnish information only for 1994 since that year had just
ended at the time it asked them to supply such data, and that
they were reluctant to comply with Respondent's request. I
do not find this to be a sufficient reason. Respondent simply
had to ask the contractors to furnish the information for the
prior years. This it was not willing to do.Based on the above, I cannot find that Respondent madereasonable efforts to obtain and provide the information re-
quested. Public Service Co., supra.The Information Regarding the Liftech GrievanceI find that the information provided to the Union concern-ing the Liftech grievance, although provided late, satisfied
Respondent's obligation to supply such information.CONCLUSIONSOF
LAW1. The Respondent, Pratt & Lambert, Inc, is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.2. The Union, International Brotherhood of Firemen andOilers, Local Union No. 1125, AFL±CIO is a labor organiza-
tion within the meaning of Section 2(5) of the Act.3. By refusing to furnish the Union with requested infor-mation that is relevant to administering the Union's collec-
tive-bargaining agreement with Respondent, the Respondent
has violated Section 8(a)(5) and (1) of the Act.4. The above unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it be ordered
to cease and desist therefrom and to take certain affirmative
action designed to effectuate the policies of the Act.I shall recommend that Respondent be required to furnishthe Union with the information requested, as set forth in the
recommended Order, with any concerns about the allocation
of costs to be resolved by good-faith bargaining between the
parties.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended11ORDERThe Respondent, Pratt & Lambert, Inc., Buffalo, NewYork, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to furnish the Union with the requested infor-mation, set forth in 2(a) below, which is relevant to admin-
istering the collective-bargaining agreement between the Re-
spondent and the Union.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Furnish the Union with the following information:
(i) Total man-hours worked by outside contractors in theperformance of maintenance department work at its Tona-
wanda facility per year for the period February 4, 1989,
through September 4, 1993.(ii) A brief description of each maintenance departmentjob/project at its Tonawanda Street facility which was con-
tracted out per year for the period February 4, 1989, through
September 4, 1993.(b) Post at its facility at 75 Tonawanda Street, Buffalo,New York, copies of the attached notice marked ``Appen-
dix.''12Copies of the notice, on forms provided by the Re-gional Director for Region 3, after being signed by the Re-
spondent's authorized representative, shall be posted by the
Respondent immediately upon receipt and maintained for 60
consecutive days in conspicuous places including all placesVerDate 12-JAN-9911:25 Jul 30, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31972apps04PsN: apps04
 535PRATT & LAMBERT, INC.where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to
ensure that the notices are not altered, defaced, or cov-
ered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent has takento comply.VerDate 12-JAN-9911:25 Jul 30, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\31972apps04PsN: apps04
